Case: 17-11548       Date Filed: 06/10/2019       Page: 1 of 32




                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-11548
                              ________________________

                        D.C. Docket No. 1:16-cr-20345-KMM-1


UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

                                     versus

JEFFREY COOPER,

                                                                       Defendant-Appellant.
                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (June 10, 2019)

Before WILLIAM PRYOR and NEWSOM, Circuit Judges, and ROSENTHAL, *
Chief District Judge.



*
  Honorable Lee H. Rosenthal, Chief United States District Judge for the Southern District of
Texas, sitting by designation.
              Case: 17-11548        Date Filed: 06/10/2019   Page: 2 of 32


ROSENTHAL, Chief District Judge:

      This was not an easy case for either the prosecution or defense to try. The

indictment alleged a scheme to use a government-sponsored program to lure young

women students from Kazakhstan to Florida by promising them clerical work in an

office. Instead, the students arrived to learn that they had to perform sexual acts for

the defendant’s paying customers. The government’s challenge was that the students

had returned to Kazakhstan and refused to testify, requiring the government to use

other sources of proof. The defense challenge was that the evidence amply proved

guilt. The major issues on appeal are the admissibility and sufficiency of that

evidence, the accuracy of the jury instructions, and the application of a sentencing

enhancement. We find that no issue presents reversible error, and we affirm.

                               I.      BACKGROUND

      In 2016, Jeffrey Cooper was indicted for wire fraud, in violation of 18 U.S.C.

§ 1343; using a facility in interstate and foreign commerce to promote an unlawful

activity, in violation of 18 U.S.C. § 1952(a)(3)(A); attempting to import and

importing an alien for an immoral purpose, in violation of 8 U.S.C. § 1328; and

attempted sex trafficking and sex trafficking, in violation of 18 U.S.C.

§§ 1591(a)(1), 1594(a).

      In 2011, Cooper, using a Facebook account for a “Dr. Janardana Dasa,” spoke

with Diyana Ishmetova, a Kazakhstani travel-agency employee, about hiring


                                             2
              Case: 17-11548    Date Filed: 06/10/2019   Page: 3 of 32


Kazakhstani students under the State Department’s Summer Work Travel Program.

Ishmetova sent Cooper pictures and resumes for four students, XM, DK, BA, and

AA. Ishmetova worked with Cooper to fill out the “Self-Arranged Job Offer” forms

needed for the students to receive J-1 visas. Ishmetova relayed Cooper’s job offers

to the Center for Cultural Interchange (CCI), a Program sponsor. Cooper described

the jobs in his Facebook messages and on the written offers as “answering phones,

doing clerical work, organizing retreats, and making appointments for massage,

private yoga, et cetera.” The job offers listed “Dr. Janardana Dasa” as the employer

and the Bayshore Yacht and Tennis Club apartment complex later linked to Cooper

as the location.

      CCI called the phone number listed on Cooper’s job offers.          The man

answering the phone identified himself as “Janardana” and confirmed that the

students would be doing clerical work for $12 per hour and that each would receive

housing for $70 per week. Cooper told Ishmetova via Facebook that CCI had

approved his job offers and that he wanted more foreign students to do “[c]lerical

work, computer work, [and to] set[] up appointments.” Ishmetova, at Cooper’s

direction, submitted identical job offers for AO and ZR. CCI sponsored J-1 visas

for AO, ZR, DK, BA, and XM to work as receptionists at “Janardana’s Yoga &

Wellness” studio.




                                         3
             Case: 17-11548     Date Filed: 06/10/2019   Page: 4 of 32


      Cooper’s real business was not yoga. It was selling sexual services to paying

clients. Cooper’s former employees testified that they gave his male clients erotic

massages and had sexual intercourse with them. Cooper ran the business from

apartments he leased at the Bayshore Yacht and Tennis Club. The clients would pay

Cooper, who would give a percentage to his employees. Cooper booked the clients

and used text messages or calls to give instructions to his employees.

      Cooper posted advertisements on the website “Backpage” for the sexual

services he offered. The IP address listed the subscriber as Jeffrey Cooper, with Dr.

Janardana Dasa as an associated name. The advertisements used a phone number

ending in 6115, the same number used on the Kazakhstani students’ job offers and

on Cooper’s lease agreements with the Bayshore Yacht and Tennis Club.

      On July 12, 2011, a Backpage advertisement posted by Jeff Cooper advertised

“travel students” who would give “erotic full body massages” in Miami Beach. An

advertisement Cooper had posted a few weeks before AO and ZR arrived offered

“exotic full body rubs” and “tantric treatments” from foreign women. Another

Backpage advertisement from the same account promised “attractive exchange

students” offering “body rubs” in California, for a limited time. Cooper also

operated another prostitution business in California, occasionally flying employees

from Miami to California.




                                         4
              Case: 17-11548     Date Filed: 06/10/2019   Page: 5 of 32


      Cooper used the “Dasa” Facebook account to send AO and ZR Facebook

messages about their arrival in Miami.         AO and ZR arrived in June 2011.

Government investigators and Cooper’s former employees testified at Cooper’s trial

that the students were shocked when they learned that they were in fact hired to

perform sexual massages with “happy endings.” The students sought replacement

jobs and alternative housing that they could afford, without success. Cooper sent

Ishmetova a Facebook message complaining that AO and ZR were not cooperating

in his business to “provide sensual massages to wealthy clients.” Cooper suggested

that if the students refused, they would lose their work, their pay, and their housing.

      Based on a call from the relative of another exchange student working for

“Dasa,” CCI became concerned that the students were performing sexual services.

CCI contacted “Dasa,” using the phone number that was used on Cooper’s job offers

and on the Backpage advertisements, to ask about the relative’s claims. The man

answering the phone denied that the students were giving any massages.

      Cooper purchased plane tickets for AO and ZR to travel to California in

August 2011. Before AO and ZR could leave, a government sting operation

removed them from Cooper’s business. An undercover detective contacted the

number on Cooper’s Backpage advertisements. The person who answered told the

detective to go to a Bayshore Yacht and Tennis Club apartment. The detective met

AO and ZR at the apartment, was told the cost of having sex with them, and paid.


                                          5
             Case: 17-11548    Date Filed: 06/10/2019   Page: 6 of 32


Agents then raided Cooper’s apartments, finding Cooper’s phone, AO’s and ZR’s

belongings, and a business card for “Dr. Janardana Dasa.” The phone contained

client-contact information and texts directing clients to Cooper’s apartments. The

government found apartment visitor logs showing about 50 visitors to Cooper’s

apartments from June 1 to August 4, 2011.

      In September 2011, AO cooperated with the government in a monitored call

placed to the phone number listed on the Backpage advertisements and on the CCI

job offers. AO and ZR then returned to Kazakhstan.

      Cooper continued operating his sex business. In October 2012, an undercover

agent contacted the 6115 number and talked with Cooper about providing “full

service” and “sensually erotic massages.” In November 2012, agents carried out

another sting operation, with cooperation from one of Cooper’s employees. The

government detained that employee after she met and negotiated prices with an

undercover agent who had made an appointment based on a Backpage

advertisement. The employee handed over text messages discussing selling sexual

services, sent to and received from the 6115 number. That number was listed in her

phone as Janardana’s. Cooper told an employee in 2015 that he was operating an

erotic massage business in Miami using the 6115 number.

      In 2016, government agents went to Cooper’s apartment complex to interview

Cooper. Cooper admitted that he had represented himself as “Janardana Dasa” and


                                        6
              Case: 17-11548     Date Filed: 06/10/2019   Page: 7 of 32


that he had made the CCI job offers in 2011 listing himself as the host employer.

Cooper told the agents that he owned and used the “Dr. Janardana Dasa” Facebook

account that was used to communicate with Ishmetova. He claimed that AO and ZR

“didn’t want to do” clerical work for him when they arrived in Miami and were

instead taught how to perform sensual massages.

      Cooper was arrested in 2016. Electronic devices and a notebook seized during

the arrest included information about his prostitution business. Cooper’s 2011 bank

records showed that he had deposited tens of thousands of dollars in cash and paid

at least $1,399.96 for Backpage advertisements that year.

      A jury convicted Cooper on all counts. The district court sentenced him to

360 months in prison and 60 months on supervised release, and imposed $8,640 in

restitution. Cooper appealed.

                                II.   DISCUSSION

A.    The Evidentiary Rulings

      1.     The Confrontation Clause and Hearsay

      An appellant must adequately brief each issue by “plainly and prominently”

raising it. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014)

(quoting Cole v. U.S. Att’y Gen., 712 F.3d 517, 530 (11th Cir. 2013)). Cooper listed

26 separate hearsay errors, with record cites but no argument or explanation. Cooper




                                          7
               Case: 17-11548   Date Filed: 06/10/2019   Page: 8 of 32


did not provide an adequate basis to raise these issues; he failed to preserve his

claims of error.

      In addition to the briefing deficiency, Cooper admitted on appeal that 14 of

his evidentiary-error claims do not involve testimonial statements, meaning that

these Confrontation Clause challenges fail as a matter of law. Davis v. Washington,

547 U.S. 813, 821–22 (2006). Only three hearsay and Confrontation Clause issues

deserve any discussion. The first two involve Homeland Security Investigations

Special Agent Nguyen’s testimony about the students’ and Ishmetova’s mental states

and about statements made by men who went to Cooper’s apartments to buy sexual

services. The third concerns the authentication of Cooper’s voice on two monitored

phone calls.

      We review the district court’s evidentiary rulings for abuse of discretion, but

we review de novo whether hearsay statements are testimonial under the

Confrontation Clause. United States v. Caraballo, 595 F.3d 1214, 1226 (11th Cir.

2010). Hearsay errors are harmless “if, viewing the proceedings in their entirety, a

court determines that the error did not affect the verdict, or had but very slight

effect.” United States v. Magluta, 418 F.3d 1166, 1180 (11th Cir. 2005) (internal

quotation marks and citation omitted). “For violations of the Confrontation Clause,

harmless error occurs where it is clear beyond a reasonable doubt that the error




                                         8
             Case: 17-11548     Date Filed: 06/10/2019   Page: 9 of 32


complained of did not contribute to the verdict obtained.” Caraballo, 595 F.3d at

1229 n.1 (internal quotation marks and citation omitted).

             a.    Agent Nguyen’s Testimony About AO’s, ZR’s, and
                   Ishmetova’s Mental States
      AO, ZR, the other students, and Ishmetova all refused to leave Kazakhstan to

testify in Cooper’s trial or to give deposition testimony in their home country.

Cooper challenges the district court’s admission, over his objection, of Agent

Nguyen’s testimony that AO, ZR, and Ishmetova stayed in Kazakhstan and refused

to testify because they feared humiliation, embarrassment, and further stress.

Cooper argues that Agent Nguyen’s testimony about AO’s, ZR’s, and Ishmetova’s

states of mind was hearsay and violated the Confrontation Clause.

      Even if Agent Nguyen’s testimony included hearsay, otherwise “inadmissible

extrinsic evidence is admissible on redirect as rebuttal evidence, when defense

counsel has opened the door to such evidence during cross-examination.” United

States v. West, 898 F.2d 1493, 1500 (11th Cir. 1990). Cooper’s counsel asked Agent

Nguyen during cross-examination why AO and ZR did not testify. He asked Agent

Nguyen about the government’s authority to require the students to stay in the United

States to testify at Cooper’s trial by using material-witness warrants. Cooper’s

counsel also asked Agent Nguyen why the defense could not depose or question

Ishmetova. Defense counsel opened the door to Agent Nguyen’s testimony on cross-

examination about Ishmetova’s and the students’ decisions to stay in Kazakhstan

                                         9
             Case: 17-11548      Date Filed: 06/10/2019    Page: 10 of 32


and not testify. See United States v. Elliott, 849 F.2d 554, 559 (11th Cir. 1988). The

district court did not abuse its discretion in admitting this testimony.

      Cooper also argues a Confrontation Clause violation because he could not

confront AO, ZR, or Ishmetova at trial. But Agent Nguyen did not offer testimonial

statements from these individuals.             Testimonial statements are “solemn

declaration[s] or affirmation[s] made for the purpose of establishing or proving some

fact.” Crawford v. Washington, 541 U.S. 36, 51 (2004) (quoting 2 N. WEBSTER, AN

AMERICAN DICTIONARY OF THE ENGLISH LANGUAGE (1828)). While “statements by

a witness during police questioning” are generally testimonial, Ohio v. Clark, 135 S.

Ct. 2173, 2179 (2015), courts “look only at the primary purpose of the law

enforcement officer’s questioning in determining whether the information elicited is

testimonial,” Caraballo, 595 F.3d at 1229 (emphasis omitted). Because Agent

Nguyen had questioned AO, ZR, and Ishmetova to understand why they refused to

testify, not to investigate or establish any fact that was part of an element of the

charged offenses or necessary to prove Cooper’s guilt, their statements were not

testimonial and did not implicate the Confrontation Clause.

             b.     The Statements by the Men Listed on the Visitor Logs

      Cooper argues that the district court erred by admitting Agent Nguyen’s

testimony on redirect examination about statements made to him by men whose

names were listed in the visitor logs for apartments Cooper leased for his sex


                                          10
              Case: 17-11548    Date Filed: 06/10/2019    Page: 11 of 32


business.    Defense counsel cross-examined Agent Nguyen about whether the

logbooks could show that the visitors were merely Airbnb guests, not clients paying

for sexual services. On redirect, Agent Nguyen testified that the men told him that

they came “in response to the Backpage ad to receive [sexual] services.”

      The defense’s cross-examination questions opened the door to the

government’s questions on redirect about why the logs showed that the apartments

were being used to sell sexual services. See West, 898 F.2d at 1500. Admissibility

under the Federal Rules of Evidence, however, does not cure a Confrontation-Clause

violation.   Cf. Crawford, 541 U.S. at 61 (“Where testimonial statements are

involved, we do not think the Framers meant to leave the Sixth Amendment’s

protection to the vagaries of the rules of evidence.”).

      Statements to police officers are generally testimonial if the primary purpose

is investigative. See, e.g., Carballo, 595 F.3d at 1229. Agent Nguyen questioned

the visitors during his investigation, to gain facts probative of Cooper’s guilt. Their

statements were testimonial.

      Any error in admitting them was, however, harmless. The government

introduced substantial evidence showing that Cooper used the apartments for his

business, including testimony by Cooper’s employees. Agent Nguyen testified that

the logs showed that most of the visitors were local, making it highly unlikely that




                                          11
             Case: 17-11548     Date Filed: 06/10/2019   Page: 12 of 32


they were renting the apartments. Any error “did not contribute to the verdict

obtained,” beyond a reasonable doubt. Caraballo, 595 F.3d at 1229 n.1.

             c.    The Authentication of Cooper’s Voice on the AO and Agent
                   Velez Calls

      Cooper argues that Homeland Security Investigations Special Agent

Wolynetz’s testimony that AO had identified Cooper’s voice during a monitored

phone call she placed was inadmissible hearsay, and that because AO did not testify

at trial, Agent Wolynetz’s testimony and related exhibits violated the Confrontation

Clause.

      “[E]vidence that a call was made to the number assigned . . . to a particular

person, if circumstances . . . show that the person answering the phone was the one

called” is sufficient to authenticate a phone call and the participants. FED. R. EVID.

901(b)(6).   The trial court had ample basis besides AO’s statement to Agent

Wolynetz to find that the voice on the recorded call was Cooper’s. The male voice

on the phone call discussed the “yoga studio,” responded to the name “Jeff,” talked

about his interactions with CCI, and mentioned a note to him identifying him as “J.”

These recorded statements, coupled with the government’s evidence tying the 6115

number AO used to place the monitored call to Cooper, showed that Cooper was the

speaker. The district court did not err in finding the voice on the phone call to be

Cooper’s and admitting the related exhibits.



                                         12
             Case: 17-11548     Date Filed: 06/10/2019   Page: 13 of 32


      Cooper’s statements on the phone call were admissible as those of a party-

opponent. United States v. Munoz, 16 F.3d 1116, 1120 (11th Cir. 1994); see FED. R.

EVID. 801(d)(2)(A). And AO’s statements on the recording were not hearsay

because they were not admitted to prove the truth of the matters asserted, but to give

context to the admissible statements. See United States v. Price, 792 F.2d 994, 996

(11th Cir. 1986). Because the Confrontation Clause “does not bar the use of

testimonial statements for purposes other than establishing the truth of the matter

asserted,” and because these statements were not hearsay, the district court did not

err or violate Cooper’s Confrontation Clause rights in admitting them. Crawford,

541 U.S. at 59 n.9.

      Cooper also argues that the district court erred in admitting the monitored call

Agent Velez placed to the 6115 number because the court did not authenticate that

Cooper was the speaker on that call. Agent Velez testified that she called the 6115

phone number listed on the Backpage advertisement posted by “Jeff Coop” at the

Miami Beach IP address, and that the speaker identified himself as “Jay” during the

conversation. There was no error in admitting this exhibit or allowing the testimony

about the call.

      2.     Agent Nguyen’s Testimony About the Students’ Statements to
             Kazakhstani Police
      Cooper argues that the district court erred in admitting Agent Nguyen’s

testimony explaining how DK, XM, and BA’s answers to the Kazakhstani police

                                         13
             Case: 17-11548     Date Filed: 06/10/2019    Page: 14 of 32


showed a lack of candor and explaining why they might have lied. Cooper called

Agent Nguyen as a witness after the prosecution rested, asking him to testify about

statements the students had made to the Kazakhstani police. On cross-examination

by the government, Agent Nguyen testified that it was suspicious that DK, XM, and

BA gave identical answers to the same questions the police separately asked each of

them, and he explained that witnesses may not be honest when they are embarrassed

or ashamed of what they did. Cooper contends that “Agent Nguyen invaded the

province of the jury.”

      At trial, it was Cooper who first sought to admit Agent Nguyen’s testimony

about DK, XM, and BA’s statements to the Kazakhstani police, to rebut the CCI

records showing that these students had decided not to go to Miami because they did

not want to do sexual massages. Cooper’s counsel acknowledged that the statements

he sought to admit were hearsay, but he urged the trial court to admit the testimony

about the statements “in the interest of fairness.” The district court explained that if

Cooper’s counsel elicited testimony from Agent Nguyen about what students told

the Kazakhstani police, then the government would be able to ask Agent Nguyen “to

explain why” the investigators “didn’t rely on it.” The district court allowed Cooper

to call Agent Nguyen and ask him about the students’ statements to Kazakhstani

police and then allowed Agent Nguyen to testify on cross-examination, over

Cooper’s objection, about why the government did not find those statements reliable.


                                          14
             Case: 17-11548       Date Filed: 06/10/2019   Page: 15 of 32


      “It is ‘a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding invited by that party.’” United States v. Ross,

131 F.3d 970, 988 (11th Cir. 1997) (quoting Crockett v. Uniroyal, Inc., 772 F.2d

1524, 1530 n.4 (11th Cir. 1985)). An invited error “precludes a court from invoking

the plain error rule and reversing.” United States v. Silvestri, 409 F.3d 1311, 1327

(11th Cir. 2005) (quoting Ford ex rel. Estate of Ford v. Garcia, 289 F.3d 1283, 1294

(11th Cir. 2002)).

      Cooper was warned during his case-in-chief that allowing him to elicit hearsay

from Agent Nguyen about the students’ statements to the Kazakhstani police would

open the door for the agent to testify why he did not consider those statements in his

investigation. While Cooper’s counsel did object to Agent Nguyen’s testimony on

cross-examination, the district court’s earlier ruling and warning supports finding

that Cooper invited the error he asserts. Cf. Silvestri, 409 F.3d at 1337. Cooper’s

claim is no basis for reversal.

      3.     The Rule 404(b) Evidence

      We review the admission of prior bad-act evidence for abuse of discretion.

United States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir. 2008). Cooper challenges

the admission of exhibit 69, a book found during his 2016 arrest with contact

information and descriptions of women, and exhibits 72 and 72A–H, transcripts of

conversations conducted over the cell-phone applications Viber and WhatsApp, as


                                           15
               Case: 17-11548        Date Filed: 06/10/2019       Page: 16 of 32


improper character evidence.1 Cooper argues that the conversations and the book

were admitted “for the improper purpose to show Cooper had the propensity to

engage in prostitution.”

       The district court did not abuse its discretion in admitting these exhibits. They

were relevant to issues other than Cooper’s character, including his intent to continue

to operate his sex business, knowing the type of business it was. The government

had to prove that Cooper’s actions were part of “a continuous course of conduct.”

See United States v. Lignarolo, 770 F.2d 971, 979 (11th Cir. 1985). Evidence of

later instances when Cooper arranged to sell sexual services for money was relevant

to show that Cooper continuously engaged in his business of selling sexual services

to paying clients, knowing the type of acts involved. See United States v. Edouard,

485 F.3d 1324, 1345 (11th Cir. 2007).

       Because the exhibits were probative of the continuing nature of Cooper’s

business, and because the probative value substantially outweighed the risk of unfair

prejudice, the district court did not err in admitting the exhibits.




       1
         Cooper argues that exhibits 72 and 72A–H included hearsay. Cooper mentions the
hearsay objection in one sentence at the end of one paragraph, under the header “Unnoticed and/or
Inadmissible 404(b) Evidence.” This passing reference did not sufficiently raise his hearsay
objection to preserve it on appeal. See, e.g., Brown v. United States, 720 F.3d 1316, 1332–33 (11th
Cir. 2013); United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003).


                                                16
             Case: 17-11548    Date Filed: 06/10/2019   Page: 17 of 32


      4.     Cooper’s Statements to the Agents

      Cooper argues that the district court erred in admitting his “involuntary

confession,” violating his Fourteenth Amendment due-process rights. Finding an

involuntary confession requires “coercive police activity.” Colorado v. Connelly,

479 U.S. 157, 167 (1986). While “[a]ny police interview of an individual suspected

of a crime has ‘coercive aspects to it,’” the risk of an involuntary statement is

heightened “[o]nly [for] those interrogations that occur while a suspect is in police

custody.” J.D.B. v. North Carolina, 564 U.S. 261, 268 (2011) (quoting Oregon v.

Mathiason, 429 U.S. 492 (1977)). We review “the totality of the circumstances,

including the details of the interrogation and the defendant’s characteristics, when

deciding whether a confession was voluntary.” United States v. Bernal-Benitez, 594

F.3d 1303, 1319 (11th Cir. 2010).

      Cooper made the statements he now challenges to government agents in the

area outside his Bayshore Yacht and Tennis Club apartment, after the agents had

introduced themselves and showed Cooper their credentials. When Cooper asked

about speaking to an attorney, the agents told him that he was not under arrest or in

custody and that he had the option of not answering questions. He continued the

interview. Homeland Security Investigations Special Agent Aponte testified that

Cooper requested and took breaks during the interview, including going inside his

apartment and then coming back out to continue talking to the agents. Cooper does


                                         17
              Case: 17-11548     Date Filed: 06/10/2019     Page: 18 of 32


not point to evidence showing that he unsuccessfully sought to end the interview, or

that he wanted to either talk to an attorney or stop the questioning. Cooper’s

statements were voluntary, and the district court did not err in denying his motions

for mistrial, suppression, and a new trial based on those statements.

      The evidentiary rulings present no basis for reversing Cooper’s conviction.

B.    The Sufficiency of the Evidence

      Cooper argues that there was not enough evidence to convict him of wire fraud

or sex trafficking. We review de novo whether the evidence was sufficient to sustain

a defendant’s conviction, “view[ing] the evidence in the light most favorable to the

government,” United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011) (quoting

United States v. Mercer, 541 F.3d 1070, 1074 (11th Cir. 2008)), and “drawing all

reasonable factual inferences in favor of the jury’s verdict,” United States v. Jiminez,

564 F.3d 1280, 1284 (11th Cir. 2009). Evidence is sufficient if it allows a reasonable

trier of fact to find that it established the defendant’s guilt beyond a reasonable doubt.

Jiminez, 564 F.3d at 1284–85.

      1.     Wire Fraud

      An individual commits wire fraud by:

      having devised or intending to devise any scheme or artifice to defraud,
      or for obtaining money or property by means of false or fraudulent
      pretenses, representations, or promises, transmits or causes to be
      transmitted by means of wire . . . communication in interstate or foreign



                                           18
            Case: 17-11548     Date Filed: 06/10/2019   Page: 19 of 32


      commerce, any writings . . . or sounds for the purpose of executing such
      scheme or artifice.

18 U.S.C. § 1343.

      “A scheme to defraud requires proof of a material misrepresentation, or the

omission or concealment of a material fact calculated to deceive another” to get

money or property. United States v. Foster, 878 F.3d 1297, 1304 (11th Cir. 2018)

(quoting United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009)). “A jury

may infer an intent to defraud from the defendant’s conduct” if the government

shows that “the defendant believed that he could deceive the person to whom he

made the material misrepresentation out of money or property of some value.”

United States v. Wetherald, 636 F.3d 1316, 1324 (11th Cir. 2011) (quoting Maxwell,

579 F.3d at 1301).

      Cooper argues that the government did not prove his intent to defraud because

there was insufficient evidence to prove that he was the male voice representing

himself as “Dr. Janardana Dasa” on the phone call to CCI. Because Cooper did not

raise this argument below, we review for plain error. United States v. Zitron, 810

F.3d 1253, 1260 (11th Cir. 2016).

      Cooper admitted to government agents that he used the name “Dasa,” and he

identified the Summer Work Travel Program applications that Ishmetova submitted

for him to CCI. His Facebook messages to Ishmetova discussed the phone call he



                                        19
              Case: 17-11548    Date Filed: 06/10/2019   Page: 20 of 32


had with CCI about the students’ Program applications. The number CCI used to

call Dasa was the same number that Cooper identified as his and listed on the Dasa

Facebook page, on his own bank accounts, on his Bayshore Yacht and Tennis Club

leases, and on his Backpage advertisements.

        Cooper’s misrepresentations about the work he would require the students to

do were material, and not only to the students’ decisions to come to Florida to work

for him.     Federal regulations required Program sponsors to notify the State

Department of actions that could “bring [it] . . . or the sponsor’s exchange visitor

program into notoriety or dispute.” 22 C.F.R. § 62.13 (2010). The government

presented evidence that if CCI had known that Cooper was requiring students to

perform sexual massages and other sexual services for Cooper’s paying clients, CCI

would have rejected his job offers. The reasonable jury had ample basis to find

beyond a reasonable doubt that Cooper made material misrepresentations or

omissions calculated to deceive CCI and others to bring the students to the United

States, to engage in acts that would bring the Program both notoriety and reputational

harm.

        2.    Sex Trafficking and Attempted Sex Trafficking by Fraud

        To establish that Cooper was guilty of sex trafficking by fraud, the

government had to prove that he:




                                         20
              Case: 17-11548    Date Filed: 06/10/2019    Page: 21 of 32


      (1) did knowingly (2) in or affecting interstate and foreign commerce,
      (3) entice, recruit, harbor, transport, provide, obtain, or maintain by any
      means a person, (4) knowing, or in reckless disregard of the fact, (5)
      that fraud would be used to cause such person to engage in a
      commercial sex act.

United States v. Flanders, 752 F.3d 1317, 1330 (11th Cir. 2014) (citing 18 U.S.C.

§ 1591(a)(1)).   To convict Cooper of attempted sex trafficking by fraud, the

government had to prove that Cooper (1) knowingly intended to commit the crime

of sex trafficking by fraud and (2) took a substantial step toward committing that

crime. 18 U.S.C. § 1594(a); see United States v. Monroe, 866 F. 2d 1357, 1366 (11th

Cir. 1989).

      The evidence established that Cooper fraudulently recruited AO and ZR to

travel to the United States. Cooper told Ishmetova that the students would be doing

clerical and office work at his “yoga studio.” The documents Cooper submitted for

CCI approval, along with Facebook messages he sent to Ishmetova, amply support

finding that he led the students to believe that they were hired to do clerical and

office work. Cooper’s comments on the monitored phone call with AO amply

support finding that he lied about having office jobs for the students at his yoga

studio. The Facebook correspondence shows that AO and ZR were surprised to learn

that they were required to do sex work and supported the government’s theory that

they were not voluntarily providing sexual “happy ending” massages or other sexual




                                          21
             Case: 17-11548     Date Filed: 06/10/2019    Page: 22 of 32


services. The trial exhibits show that AO and ZR tried to find other work and other

lodging that they could afford, without success.

      DK, XM, and BA emailed Dasa about his job offers for them to work at his

yoga studio using the same job-application language he had used for AO and ZR.

Cooper points to Ishmetova’s Facebook message to “Dasa” that the students wanted

visas, even if it took a “fake job offer [to obtain] CCI’s approval,” but this does not

show that DK, BA, or XM knew that the CCI job offer was fake or that their work

in the United States would be to perform commercial sex acts.

      There was sufficient evidence for the jury to find Cooper guilty of the sex-

trafficking charges, beyond a reasonable doubt.

C.    The Jury Instructions

      1.     The Standard of Review

      We review the legal correctness of jury instructions de novo but defer to the

district court “on questions of phrasing absent an abuse of discretion.” United States

v. Prather, 205 F.3d 1265, 1270 (11th Cir. 2000). “Under this standard, we will only

reverse ‘if we are left with substantial and eradicable doubt as to whether the jury

was properly guided in its deliberations.’” United States v. Puche, 350 F.3d 1137,

1148 (11th Cir. 2003) (quoting McCormick v. Aderholt, 293 F.3d 1254, 1260 (11th

Cir. 2002)). We reverse a district court’s refusal to give an instruction if: “(1) the

requested instruction was a correct statement of the law, (2) its subject matter was


                                          22
             Case: 17-11548     Date Filed: 06/10/2019   Page: 23 of 32


not substantially covered by other instructions, and (3) its subject matter dealt with

an issue in the trial court that was so important that failure to give it seriously

impaired the defendant’s ability to defend himself.” United States v. Jordan, 582

F.3d 1239, 1247–48 (11th Cir. 2009) (quoting United States v. Martinelli, 454 F.3d

1300, 1309 (11th Cir. 2006)).

      2.     The Summer Work Travel Program Instruction

      Cooper asked the district court to instruct the jury that as to the Summer Work

Travel Program:

      [p]rior to May 11, 2012, there was no prohibition on participants
      performing massages or being employed in the adult entertainment
      industry including but not limited to jobs with escort services, adult
      book/video stores and strip clubs.

      The district court correctly declined to give this instruction because it was

“misleading and confusing.” See Lamonica v. Safe Hurricane Shutters, Inc., 711

F.3d 1299, 1309–10 (11th Cir. 2013). At trial, Susan Geary, a State Department

employee, testified that the Program did not permit students to be employed in illegal

jobs, including prostitution, or in work that could “bring notoriety and disrepute to

not only the Department of State,” but also to the Program. See 22 C.F.R. § 62.13

(2010) (sponsors must promptly notify the State Department of anything that could

bring it or the “exchange visitor program into notoriety or dispute”). Cooper’s

proposed instruction misstates the regulations by equating an illegal prostitution job


                                         23
             Case: 17-11548     Date Filed: 06/10/2019     Page: 24 of 32


with any and all jobs in the adult-entertainment business, and by ignoring the federal

regulations forbidding work that could bring notoriety or disrepute to the Program

or the State Department. The district court did not err in refusing to give Cooper’s

requested jury instruction.

      3.     Use of a Facility for Unlawful Activity

      Cooper argues that the district court incorrectly stated the law on the charge

for using a facility in interstate and foreign commerce to promote an unlawful

activity, in violation of 18 U.S.C. § 1952(a)(3)(A). The district court instructed the

jury that finding Cooper guilty on this count required proof beyond a reasonable

doubt that he:

      used any facility in interstate or foreign commerce between on or about
      the dates described in the indictment; . . . did so with the intent to
      promote, manage, establish, carry on, or facilitate an unlawful activity;
      and . . . thereafter knowingly performed or attempted to perform an act
      to promote, manage, establish, carry on, or facilitate an unlawful
      activity.

The district court’s instructions included the explanation that:

      “[u]nlawful activity” includes any business enterprise involving
      prostitution and related acts in violation of the laws of the State in which
      they were committed. The government does not have to prove that the
      unlawful objective was accomplished or that the referenced State law
      was actually violated.

      The unlawful activity alleged in Count Four is a business enterprise
      involving prostitution and related acts in violation of the laws of
      Florida. Section 796.07 of the Florida Statutes provides, in part, that it
      is unlawful to offer to commit, or to commit, or to engage in,


                                          24
             Case: 17-11548     Date Filed: 06/10/2019   Page: 25 of 32


      prostitution or to aid, abet, or participate in prostitution. The statute
      defines “prostitution” as the giving or receiving of the body for sexual
      activity for hire but excludes sexual activity between spouses. In turn,
      “sexual activity” means oral, anal, or vaginal penetration by, or union
      with, the sexual organ of another; anal or vaginal penetration of another
      by any other object; or the handling or fondling of the sexual organ of
      another for the purpose of masturbation.

Cooper argues that the words “prostitution and related acts” allowed the jury to

convict him for acts that did not violate the law.

      Read in context, these words did not create a “substantial and [in]eradicable

doubt as to whether the jury was properly guided in its deliberation.” United States

v. Miller, 819 F.3d 1314, 1316 (11th Cir. 2016) (quoting United States v. Browne,

505 F.3d 1229, 1276 (11th Cir. 2007)); Roberts & Shaefer Co. v. Hardaway Co.,

152 F.3d 1283, 1295 (11th Cir. 1998). The term “related acts” is clearly limited to

illegal acts associated with prostitution. The district court did not err in including

the “related act” language.

      Cooper also contends that the second element of the instruction “deleted the

‘specific intent requirement’ from the elements in the pattern.” The record shows

that Cooper did not raise this objection in the trial court. We review Cooper’s

objection both de novo and for plain error. See United States v. Castro, 455 F.3d

1249, 1251 (11th Cir. 2006).

      A § 1952 charge is “a complex charge,” requiring proof that the defendant had

“the intent to promote unlawful activity and thereafter actually did promote or


                                          25
             Case: 17-11548     Date Filed: 06/10/2019   Page: 26 of 32


attempt to promote the unlawful activity.” United States v. James, 210 F.3d 1342,

1345 (11th Cir. 2000) (quoting United States v. Kramer, 73 F.3d 1067, 1071 (11th

Cir. 1991)). The instruction required the jury to find that Cooper used a facility in

commerce “with the intent to promote, manage, establish, carry on, or facilitate an

unlawful activity.” That language is consistent with the statute, and the absence of

language explicitly requiring “specific intent” was not error. See Kramer, 73 F.3d

at 1071.

      Cooper argues that the instruction was “incomplete as to the definition of

prostitution under Florida law,” because it did not specifically exclude acts done for

bona-fide medical purposes. No evidence supported an inference that the “sensual”

and “happy ending” massages, or other sexual acts, were for any medical purpose at

all. The district court did not err in giving this instruction. See United States v.

Paradies, 98 F.3d 1266, 1287 (11th Cir. 1996).

      4.     Importation and Attempted Importation of an Alien for Immoral
             Purpose

      Cooper was charged with importing and attempting to import an alien, in

violation of 8 U.S.C. § 1328, which makes it a crime to “directly or indirectly[]

import, or attempt to import into the United States an alien for the purpose of

prostitution or for any other immoral purpose.” The court defined “‘[p]rostitution’

[as] the performance of a ‘commercial sex act’” and defined “other immoral



                                         26
             Case: 17-11548     Date Filed: 06/10/2019     Page: 27 of 32


purpose” as “conduct of the same general class or kind of prostitution.” Cooper

objected that including “other immoral purpose” in the instruction permitted the jury

to convict him for its “subjective opinion on morality.”

      The jury was instructed that to convict, the government had to prove that

Cooper had imported an alien to perform “a sex act on account of which anything of

value is given to or received by any person,” or for “promoting conduct of the same

general class or kind” as a commercial sex act. In United States v. Bitty, 208 U.S.

393 (1908), the Supreme Court held that “the immoral purpose referred to by the

words ‘any other immoral purpose,’ [in § 1328] must be one of the same general

class or kind as the particular purpose of ‘prostitution’ specified in the same class of

statute.” Id. at 402. In United States v. Clark, 582 F.3d 607, 615–16 (5th Cir. 2009),

the Fifth Circuit concluded that similar jury instructions to those given here were not

erroneous. The district court did not err by giving the instruction.

      5.     The Immunized-Witness Instruction

      Cooper asked the district court to instruct the jury to “consider some

witnesses’ testimony with more caution,” including “witnesses who have been

promised immunity from prosecution, or witnesses who hope to gain more favorable

treatment in their own cases . . . in order to strike a good bargain with the

Government.” The district court instead instructed the jury to “decide whether you

believe what each witness had to say” and to consider if “the witness [had] any


                                          27
             Case: 17-11548     Date Filed: 06/10/2019   Page: 28 of 32


particular reason not to tell the truth” or a “personal interest in the outcome of the

case.” Because the jury was instructed to weigh each witness’s credibility and

consider factors that might diminish it, there was no error.

      6.     The Missing-Witness Instruction

      Cooper argues that the district court erred in denying his request for a missing-

witness instruction as to the Kazakhstani students and Ishmetova. He argues that

“[a]ll five witnesses were within the control of the government” and that their

testimony would have favored him. The district court denied this request, explaining

that there was “no basis to believe that the expected testimony would be beneficial

to the government.”

      The record shows no abuse of discretion in refusing to give Cooper’s

requested missing-witness instruction. The record does not show that the witnesses

were “peculiarly within the power of” the government. See United States v. Link,

921 F.2d 1523, 1528 (11th Cir. 1991). To the contrary, the government tried to get

the students and Ishmetova to testify, but they refused to do so. Nor does the record

show that the testimony would have been favorable to Cooper. While the students’

statements to the Kazakhstani police indicated that they did not know of, or know

that they were communicating with, someone named “Dasa,” other evidence in the

record—including Facebook messages, phone-call logs, and Agent Nguyen’s




                                          28
             Case: 17-11548    Date Filed: 06/10/2019   Page: 29 of 32


testimony about the reliability of victim statements to police—shows that the

students’ and Ishmetova’s testimony would have aided the government’s case.

      The district court did not err in denying Cooper’s request for a missing-

witness jury instruction.

D.    Prosecutorial Misconduct

      Cooper argues that the prosecutor “went outside the evidence” and “impugned

[his] character” during the opening statement, by calling him a “two-faced fraud”

and “phony.” We review prosecutorial-misconduct claims de novo. United States

v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006).

      Prosecutorial misconduct requires showing that the prosecutor’s statement

was improper and prejudiced the defendant’s substantial rights. United States v.

Merrill, 513 F.3d 1293, 1307 (11th Cir. 2008). Prosecutors are not forbidden from

using “colorful and perhaps flamboyant remarks” when the evidence supports them.

United States v. Bailey, 123 F.3d 1381, 1400 (11th Cir. 1997) (quoting United States

v. Jacoby, 955 F.2d 1527, 1541 (11th Cir. 1992)). The government introduced

evidence that Cooper used a fake name to run his prostitution business and used false

pretenses to recruit the Kazakhstani students to come to Miami to work for him in

his prostitution business. The prosecutor’s statement was neither improper nor “so

pronounced and persistent that it permeate[d] the entire atmosphere of the trial.”

United States v. Woods, 684 F.3d 1045, 1065 (11th Cir. 2012) (per curiam) (quoting


                                         29
                Case: 17-11548    Date Filed: 06/10/2019      Page: 30 of 32


United States v. Crutchfield, 26 F.3d 1098, 1099 (11th Cir. 1994)). There is no basis

for reversal.

E.     A Fair Trial

       Cooper argues that the cumulative effect of the errors he alleged denied him

a fair trial. We review the record de novo to determine the aggregate effect of any

errors. United States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007).

       “The cumulative error doctrine ‘provides that an aggregation of non-

reversible errors . . . can yield a denial of the constitutional right to a fair trial, which

calls for reversal.’” United States v. Baker, 432 F.3d 1189, 1223 (11th Cir. 2005)

(quoting United States v. Munoz, 150 F.3d 401, 418 (5th Cir. 1998)), abrogated on

other grounds by Davis, 547 U.S. 813. The court “determine[s] whether an error

had substantial influence on the outcome by weighing the record as a whole,

examining ‘the facts, the trial context of the error, and the prejudice thereby created

as juxtaposed against the strength of the evidence of the defendant’s guilt.’” United

States v. Hands, 184 F.3d 1322, 1329 (11th Cir. 1999) (citations omitted) (quoting

United States v. Reed, 700 F.2d 638, 646 (11th Cir. 1983)).

       Cooper has preserved only a handful of errors. None provides a basis for

reversal or new trial, individually or together. The properly admitted evidence

overwhelmingly established Cooper’s guilt.




                                             30
             Case: 17-11548     Date Filed: 06/10/2019   Page: 31 of 32


F.    Sentencing

      Cooper argues that the district court erred in applying the Sentencing

Guidelines “vulnerable victim” enhancement for his sex-trafficking convictions.

The Sentencing Guidelines provide for a two-level increase “[i]f the defendant knew

or should have known that a victim of the offense was a vulnerable victim.”

U.S.S.G. § 3A1.1(b)(1). A “vulnerable victim” is “a person (A) who is a victim of

the offense of conviction and any conduct for which the defendant is accountable

under § 1B1.3 (Relevant Conduct); and (B) who is unusually vulnerable due to age,

physical or mental condition, or who is otherwise particularly susceptible to the

criminal conduct.” U.S.S.G. § 3A1.1, cmt. n.2. The “enhancement applies when

the defendant specifically targets his victims based on the victim’s perceived

vulnerability to the offense.” United States v. Phillips, 287 F.3d 1053, 1057 (11th

Cir. 2002). With that enhancement, his offense level was 40, which, with a criminal

history category of III, produced a guideline range of 360 months to life. The court

imposed a 360-month sentence.

      We review de novo the district court’s application of the vulnerable-victim

enhancement, “giv[ing] due deference to the district court’s determination that the

victim was vulnerable, as this is a factual finding.” United States v. Kapordelis, 569

F.3d 1291, 1315–16 (11th Cir. 2009).          The government must establish facts




                                         31
             Case: 17-11548     Date Filed: 06/10/2019    Page: 32 of 32


supporting the enhancement by a preponderance of the evidence. United States v.

Turner, 626 F.3d 566, 572 (11th Cir. 2010).

      The district court did not err in finding that AO and ZR were vulnerable

victims. The district court found that “[t]he women ha[d] never been to or reside[d]

in the United States and they did not have any family ties in the country.” The

district court noted that the presentence report concluded that the students looked for

other employment, but that Cooper “told them that they could not work for anyone

else because he was their J-1 Visa sponsor” and that they would need to find housing

if they refused to work for him. Cf. United States v. Day, 405 F.3d 1293, 1296 (11th

Cir. 2005). Ample trial evidence showed that AO and ZR had difficulty speaking

English, had no other jobs, family, or friends in the United States, and had no

affordable place to stay besides Cooper’s apartment.

      Without the enhancement, Cooper’s 360-month sentence was within the

guidelines range and below the potential maximum life sentence. United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam). There is no basis to

find that the sentence was wrongly calculated or unreasonable, United States v.

Keene, 470 F.3d 1347, 1349–50 (11th Cir. 2006), and no basis for reversal.

                               IV.    CONCLUSION

      We AFFIRM Cooper’s convictions and sentence.




                                          32